ARNOLD, Judge.
Defendant contends that the indictment purported to charge a violation of G.S. 148-45 (g) which pertains to persons in custody of the Department of Correction who are assigned to work release programs or on temporary parole. He argues that since he was not on work release or temporary parole there was a fatal variance between indictment and proof, and that the court should have granted his motion to dismiss.
There was no variance between the indictment and proof. The evidence indicates that while defendant was not on a work *219release program or on temporary parole he was allowed to leave confinement by “other authority of law” to clean a chapel just outside the prison. The indictment charged defendant with “failing to return to the prison unit at the appointed time as ordered,” a violation of G.S. 148-4 and punishable under G.S. 148-45.
G.S. 148-4 provides:
“The Secretary of Corrections may extend the limits of the place of confinement of a prisoner, as to whom there is reasonable cause to believe he will honor his trust, by authorizing him, under prescribed conditions, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to . . . (6) Participate in community-based programs of rehabilitation. . . .
The willful failure of a prisoner to remain within the extended limits of his confinement, or to return within the time prescribed to the place of confinement designated by the Secretary of Correction, shall be deemed an escape from the custody of the Secretary of Correction punishable as provided in G.S. 148-45.”
Defendant’s second argument is that the court erred in failing to dismiss the charges because he had been denied his right to a speedy trial. He asserts that the State delayed' his trial for eight months without justification, and that he had requested a speedy trial. He further contends that the delay prejudiced him because as a prisoner he could not be considered for honor grade status while the escape charge was pending.
We see no merit in defendant’s position. Defendant failed to meet his burden of showing that the delay was due to neglect or wilfulness on the part of the State. State v. Frank, 284 N.C. 137, 200 S.E. 2d 169 (1973); State v. Arnold, 21 N.C. App. 92, 203 S.E. 2d 395 (1974). Furthermore, defendant has shown no prejudice in the preparation and presentation of his defense which resulted from the delay.
Affirmed.
Chief Judge Brock and Judge Parker concur.